Mr. Justice Sulzbaciier
delivered the following opinion of the court:
The appellant Andrés Tossi, was duly tried by the District Court of Ponce for the crime of bribery and sentenced to one year of imprisonment in the penitentiary at hard labor. Counsel for defendant filed a motion in writing with the district court, requesting that he be allowed to take an appeal to the Supreme Court, which motion was granted. The record does not show that the appellant has presented any writing in support thereof except this motion. The record shows that the Court has complied with the law in every respect, and that it has not committed any error. Therefore, the judgment of the District Court should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Mac-Leary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.